Citation Nr: 1517176	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-18 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 1995 rating decision assigning an effective date of February 1, 1995, for a 100 percent rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to September 26, 2013, and in excess of 20 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to September 26, 2013, and in excess of 20 percent thereafter.  

4.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to September 26, 2013, and in excess of 30 percent thereafter.  

5.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Togus Regional Office(RO) in Augusta, Maine and the VA RO in New York, New York.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  A brief history of the issues certified on appeal is necessary.  Initially, the Board notes that the Veteran filed a claim for service connection for upper and lower extremity peripheral neuropathy, as well as a claim for aid and attendance/housebound special monthly compensation (SMC) in August 2009.  In an October 2010 rating decision, the RO established service connection for left and right lower extremity peripheral neuropathy, as well as right upper extremity peripheral neuropathy, and assigned a 10 percent rating for each condition.  The RO also denied entitlement to SMC based on the need for the regular aid and attendance of another person or at the housebound rate in the October 2010 decision.  In December 2010, the Veteran filed a notice of disagreement (NOD) with the evaluations assigned for the aforementioned disabilities, as well as the denial of entitlement to SMC.  

In April 2014, the RO issued a subsequent rating decision and statement of the case (SOC) addressing the above noted issues.  In sum, the RO increased the Veteran's bilateral lower and upper extremity peripheral neuropathy ratings to 20 and 30 percent respectively from September 26, 2013, but continued the previous denial of entitlement to SMC based on the need for aid and attendance or housebound status.  In June 2014, the Veteran's representative filed a statement in lieu of a Form 9, which indicates the Veteran wished to continue his appeal relative to the issue of entitlement to SMC.  Specifically, the attorney indicated the benefit sought was compensation under the provisions of 38 U.S.C. § 1114(s)(1).  The Board notes this provision provides for entitlement only to housebound benefits.  

The Board observes that the Veteran's representative did not express continued disagreement with the assigned disability evaluations for the Veteran's peripheral neuropathy conditions in his June 2014 correspondence.  Additionally, since that time, the RO granted entitlement to SMC at the housebound rate in a November 2014 decision.  To date, neither the Veteran nor his representative has expressed any disagreement with that decision.  As such, the RO should contact the Veteran's representative to determine whether the issues of entitlement to increased ratings for bilateral lower and right upper extremity peripheral neuropathy, as well as entitlement to SMC have been granted to the Veteran's satisfaction in the April and November 2014 RO decisions.  

Additionally, in February 2007 the Veteran initiated a claim for entitlement to an effective date prior to February 1995 for the grant of entitlement to a 100 percent rating for PTSD based on CUE.  The RO issued a rating decision denying entitlement to an earlier effective date in December 2007.  The Veteran's representative subsequently filed a timely NOD with this decision in December 2008.  In his statement, the Veteran's representative requested a decision review officer contact him, "to conduct an informal telephone conference regarding this notice of disagreement."  To date, a decision review officer has not provided the Veteran's representative with the requested telephone conference.  

The Board also notes the Veteran has been in receipt of Social Security Administration (SSA) benefits since March 1995.  In addition, the Veteran was granted special monthly income (SMI) benefits in April 2012.  Although the Veteran has submitted some evidence indicating he was awarded a home health certification, it does not appear the RO has developed to obtain all medical records in the custody of the SSA.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should contact the Veteran's representative to determine whether the Veteran's appeals for entitlement to higher ratings for bilateral lower and right upper extremity peripheral neuropathy, as well as entitlement to SMC have been granted to the Veteran's satisfaction.  If so, the record should be updated to reflect such. 

2.  If the SMC issue or any of the peripheral neuropathy issues remain at issue, the RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include all records from the Social Security Administration.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO or the AMC should also perform a telephone conference with the Veteran's representative relative to the Veteran's claim for entitlement to an earlier effective date for the grant of entitlement to a 100 percent rating for PTSD based on CUE. 

4.  Finally, the RO or the AMC should readjudicate the issue(s) on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

